DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/29/2022.  Claims remain pending in the application. Claims 1 and 8-9 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ording et al. (US 2010/0235793 A1, pub. on 09/16/2010), hereinafter Ording in view of Microsoft® Office/Word 2016 ("Screen captures on a moving Microsoft® Word 2016 window and scrolling for displaying a selected text with an action handle/control", Microsoft® Office/Word 2016, released on 09/22/2015), hereinafter Microsoft and LI et al. (CN 103530055 A, published on 01/22/2014), hereinafter LI.

Independent Claims 1 and 8-9
Ording discloses a menu display method (Ording, 530 in FIG. 5E; ABSTRACT, ¶ [0254]: a device displays a command display area (i.e., menu 530) adjacent to the selected content, which includes one or more command icons), comprising: 
displaying a text selection menu according to current display location information of a text content on a screen when a selection operation for the text content in a view control is detected (Ording, FIGS. 5D-K and 5P-Q; ¶¶ [0252]-[0262], [0283]-[0287], and [0300]-[0303]: in response to detecting the finger gesture 522/552 on the icon 518 for selecting content associated with the current location [of the insertion marker 510], the device ceases to display the first command display area 516 and selects content associated with the current location [of the insertion marker 510]; the device displays a start-point object 526 and an end-point object 528 at respective ends of the selected content 524; the device displays a second command display area 530 adjacent to the selected content 524, which includes one or more command icons, e.g., "Cut" icon, "Copy" icon 534, and "Paste" icon 536) (Ording, FIGS. 5T-Z; ¶¶ [0307]-[0310], [0315]-[0318], and [0320]-[0322]: in response to recognizing a gesture (e.g., detecting a double-tap gesture 554/556, triple-tap gesture 562/564, or quadruple-tap gesture 566 by the single finger on the word, sentence/single line, or paragraph in the content), selecting at least a portion of the content (e.g., selecting the word, sentence/single line, or paragraph), and displaying a start-point object 526 and an end-point object 528 at respective ends of the selected content 524, and displaying a command display area 530 adjacent to the selected content 524),
wherein the view control comprises a WebView control, wherein the WebView control is displayed on the screen, occupies only a part of the screen  (Ording, ¶ [0154]: the browser module 147 may be used to browse the Internet, including searching, linking to, receiving, and displaying web pages or portions thereof, as well as attachments and other files linked to web pages) (Ording, FIGS. 8P-U and 6CC-EE; ¶ [0230]: selecting content within a single box of content on a web page and in an HTML email message; ¶¶ [0265], [0290], [0306], [0313], and [0386]: the content comprises text in a web page; i.e., the "whole web browser view" in FIG. 8P (for displaying a portion of picture, selected text, and non-selected text) or the "whole HTML message view" in FIG. 8U or FIGS. 6CC-EE (for displaying selected text and non-selected text) is a web view control (similar to view 32 of FIG. 3C or view 22 of FIG. 2C in the claimed invention) since the content displayed in the "whole web browser view" or the "whole HTML message view" can be scrolled up or down when applying swiping gesture (e.g., 634 in FIG. 6CC) within any location of the "whole web browser view" or the "whole HTML message view" (e.g., FIGS. 6CC-EE), wherein the "whole web browser view" or the "whole HTML message view" (not including status bar displayed at the top of the screen and a menu bar or keyboard displayed at the bottom of screen) occupies only a part of the screen; and frame/border of "whole web browser view" or "whole HTML message view" is displayed on the screen) (Ording, FIGS. 8A-L; ¶¶ [0413]-[0419]: the device analyzes the render tree of a web page to determine the blocks (or boxes of content) in the web page, wherein the plurality of boxes in a web page are defined by a style sheet in the web page, such as a cascading style sheet; double-tap gesture 802 in FIG. 8A (i.e., double-tap within center boxes of the web page) are used to enlarge/zoom-in and center boxes of content in the web page on the touch screen display as shown in FIG. 8B; i.e., a window/view/box/block/frame/sub-window/sub-view (excluding status bar at the top of the screen and menu bar at the bottom of the screen) for displaying webpage content (HTML or XHTML or style sheets in HTML) in a web browser or any other applications, is equivalent to a WebView Control1 which occupies only a part of the display screen since the display size and display position of the window/view/box/block/frame/sub-window/sub-view can be controlled by touch input; and frames/borders of boxes/blocks/frames/sub-windows/sub-views are displayed on the screen as shown in FIGS. 8A and 8F-K; ¶ [0361] with FIGS. 6CC-EE: the webpage content displayed within the window/view/box/block/frame/sub-window/sub-view of the web browser or any other applications can be scrolled by applying a swipe gesture 634 within the window/view/box/block/frame/sub-window/sub-view for displaying the content; i.e., the window/view/box/block/frame/sub-window/sub-view itself (similar to 32 of FIG. 3C or 22 of FIG. 2C in the claimed invention) is a control component of the web browser (i.e., WebView Control2) for scrolling the content displayed within thereon by applying a swipe gesture or to be moved by applying a drag gesture).
detecting a sliding operation on the WebView control (Ording, FIGS. 6CC-EE; ¶ [0361]:  in response to detecting a swipe/slide gesture/operation 634 within the window/view/box/block/frame/sub-window/sub-view (i.e., WebView Control) of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame/sub-window/sub-view of a web browser or any other applications on the touch screen) (Ording, FIGS. 8I-K; ¶ [0424]: finger contact 820 and movement 822 (i.e., sliding gesture/operation) starting from the border of left and right box/block/frame/sub-window/sub-view of web page (FIG. 8I) into the right box/block/frame/sub-window/sub-view (i.e., web view control) of web page (FIG. 8J) cause the right box/block/frame/sub-window/sub-view of web page to resize and relocate);
acquiring final display location information of the text content on the screen in response to a determination that the sliding operation completes, wherein the acquiring final display location information of the text content on the screen further comprises: acquiring coordinates of the text content relative to the WebView control after the sliding operation completes as first location information, wherein the acquiring coordinates of the text content relative to the WebView control after the sliding operation completes as the first location information further comprises: determining the coordinates of the text content relative to the WebView control after the sliding operation completes by sending a request to the web browser corresponding to the WebView control, and receiving from the web browser the coordinates of the text content relative to the WebView control after the sliding operation has completed as the first location information; (Ording, FIGS. 6CC-FF; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame/sub-window/sub-view of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame/sub-window/sub-view of a web browser or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; i.e., after swiping/sliding operation 634 in FIG. 6CC, final display location information of the selected text content 524 is determined/obtained/acquired and updated in FIG. 6DD; in FIG. 6EE, final display location information of the command display area 530 is then determined/obtained/acquired and updated based on the final display location information of the selected text content 524; since the selected content 524 is located and scrolled within a web browser application window/view (i.e., a WebView Control) and it is well known in the art that the location of a gesture or touch input is always translated from physical screen coordinates into logical screen coordinates3 (with respective to top-left corner of the window/view) to determine which object/content to be operated by sending logical screen coordinates to web page/content host, the logical screen coordinates of the selected text content 524 with respect to the web browser application window/view in FIGS. 6DD-EE are determined/obtained/acquired and updated after sliding operation 634 in FIG. 6CC; it is also well known in the art that in order to refresh content within the web browser application window/view, the logical screen coordinates of the selected text content 524 with respect to the web browser application window/view after scrolled are sent to the web browser application window/view4 for updating/refreshing the final display location of the selected text content 524 as shown in FIGS. 6DD-6EE)
acquiring coordinates of the WebView control on the screen after the sliding operation completes as second location information; and determining the final display location information of the text content on the screen based on the first location information and the second location information (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame/sub-window/sub-view (i.e., WebView Control) of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame/sub-window/sub-view of a web browser or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; FIGS. 8A-B and 8I-K; ¶¶ [0414] and [0424]: the location of boxes/blocks/sub-frames/sub-window/sub-view within the web browser window/view are changed/updated when zooming-in/out as indicated in FIGS. 8A-B (e.g., "Lost in Translation" block) and FIGS. 8I-J (e.g., pictures on the right of selected content); since it is well known in the art that any objects/boxes/blocks/sub-frames/sub-windows/sub-views displayed within a window/view on a screen is specified by the local coordinates of the window/view's origin (the window/view's upper left corner by default) and then converting to screen-global coordinates5, hence in order to redisplay/update the command display area 530 with the same relative position to the selected content 524 on the screen from FIG. 6CC to FIG. 6EE or from FIG. 8I to FIG. 8K, final display location information of the selected content 524 on screen in FIGS. 6DD-EE and FIGS. 8J-K after scrolling/resizing is determined/obtained/acquired first from the local coordinates of the selected content 524 within the window/view/sub-frame/sub-window/sub-view (i.e., first location information) and the screen-global coordinate of the window/view/sub-frame/sub-window/sub-view's origin (i.e., the second location information), wherein the window/view/sub-frame/sub-window/sub-view 's origin is usually located at the window/view's upper left corner), wherein after the sliding operation completes, a location of the text content relative to the WebView control changes while a location of the WebView control on the screen does not change (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame/sub-window/sub-view (i.e., WebView Control) of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame/sub-window/sub-view of a web browser or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display, wherein a location of the selected text "conceived in Library" relative to the upper left corner of the window/view/box/block/frame/sub-window/sub-view of a web browser is changed due to scrolling while a location of the upper left corner of the window/view/box/block/frame/sub-window/sub-view of a web browser has not been changed (i.e., similar to 32 of FIG. 3C in the claimed invention)); 
redisplaying the text selection menu according to the final display location information (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame/sub-window/sub-view (i.e., WebView Control) of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame/sub-window/sub-view of a web browser or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; i.e., the command/menu display area 530 is redisplayed according to the final display location information of the selected content 524 as shown in FIG. 6EE);
wherein the view control further comprises a text view control  (Ording, FIGS. 8P-U; ¶ [0230]: selecting content within a single box/view of content on a web page and in an HTML email message; ¶¶ [0265], [0290], [0306], [0313], and [0386]: the content comprises text (e.g., plain text, unstructured text, formatted text, or text in a web page), which may either editable or read-only), and wherein the text view control is a user interface control configured to set and display text (Ording, FIGS. 8A-L; ¶¶ [0413]-[0419]: blocks of content in structured electronic documents ( e.g., web pages) at a multifunction device can be selected or manipulated with a touch screen display; double-tap gesture 802 in FIG. 8A (i.e., double-tap within center boxes of the web page) are used to enlarge/zoom-in and center boxes of content in the web page on the touch screen display as shown in FIG. 8B; a window/view/box/block/frame/sub-window/sub-view (excluding status bar at the top of the screen and menu bar at the bottom of the screen) for displaying webpage text content (HTML or XHTML or style sheets in HTML) in a web browser or any other applications is also a text view control for setting/changing the display size and location of text content); and wherein the menu display method further comprises detecting a sliding operation on the text view control  (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame/sub-window/sub-view of a web browser view (i.e., WebView and Text View Control) or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame/sub-window/sub-view of a web browser view or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display).
Ording further discloses a terminal device (Ording, 100 in FIG. 1A/B; 300 in FIG. 3; ¶¶ [0093] and [0168]: multifunction device 100/300), comprising: one or more processors (Ording, 120 in FIG. 1A/B; 310 in FIG. 3; ¶¶ [0093] and [0168]: one or more processors/processing units (CPUs)); a memory (Ording, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0095] and [0168]: memory) configured to store one or more programs (Ording, ¶¶ [0096], [0113], and [0168]: software components/programs/modules/instructions stored in memory 102); the one or more programs are executed by the one or more processors, so that the one or more processors implement a menu display method (Ording, ¶ [0097]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data) described above.
Ording further discloses a computer-readable storage medium (Ording, 102 in FIG. 1A/B; ¶¶ [0093]: memory 102 includes one or more computer readable storage mediums) storing computer program, where the computer program, when being executed by a processor, causes to implement a menu display method described above (Ording, ¶ [0036]: a computer readable storage medium has stored therein instructions which when executed by an electronic device with a display cause the device to perform any of the methods described herein).
Ording fails to explicitly disclose wherein (1) the view control is slidable on the screen; and (2) detecting a sliding operation by calling an event monitoring function.
Microsoft teaches a user interface for displaying action controls/command icons associated with selected text, wherein the view control is slidable on the screen (Microsoft, Pages 3-9: Microsoft® Word Window/View is sliding/dragging up on a screen along with selected text and associated action/command control/icon; Pages 9-12: the Microsoft® Word Window/View is sliding/dragging down on the screen along with the selected text and the associated action/command control/icon; Pages19-26: scrolling the selected text up/down by dragging a vertical scroll bar of the Microsoft® Word Window/View while the location of Microsoft® Word Window/View is not changed; Pages 3-26 with Page 2: a screen video is captured using Techsmith® Snagit when Microsoft® Word 2016 is running on the screen; i.e., (1) the relative position between the action/command control/icon and the selected text as well as the relative position between the selected text and the Microsoft® Word Window/View are maintained when the Microsoft® Word Window/View is moving/sliding; (2) the relative position between the action/command control/icon and the selected text as well as the position of the Microsoft® Word Window/View are maintained while the selected text is scrolling up/down) (NOTE: the web version of Microsoft Word 2016 (Office 365) is also available at the same time (Microsoft, Page 1 recorded by WayBack Machine on 09/22/2015); i.e., Microsoft Word 2016 is running within a web browser application window/view which is equivalent to a web view control, and whole browser window/view (i.e., web view control) can be dragging/sliding within the display screen because the browser window/view only occupies a portion of the display screen).
Ording and Microsoft are analogous art because they are from the same field of endeavor, a user interface for displaying action/command controls/icons associated with selected text.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Microsoft to Ording.  Motivation for doing so would improve graphical user interface and allow users to quickly interact selected text at any time even after relocating the window/view containing the selected text; hence, enhance user experience.
Ording in view of Microsoft fails to explicitly disclose detecting a sliding operation by calling an event monitoring function.
LI teaches a system and a method relative to performing a sliding operation on a screen (LI, ABSTRACT), wherein detecting a sliding operation by calling an event monitoring function (LI, ¶¶ [0034]-[0045], [0076]-[0087], and [0104]-[0106]: monitoring the user sliding operation on a touch screen of the terminal device, comprising: when the occurrence of the sliding operation, obtaining the operation characteristics of the sliding operation by invoking/calling the event processing interface OnTouch of the OnTouchListener subclass; when the sliding operation occurs, through predetermined onTouchEvent method to obtain the number of user operating part, and the feature point coordinates of the track when users perform operations to press and slide on the touch screen, and then release from the touch screen).
Ording in view of Microsoft, and LI are analogous art because they are from the same field of endeavor, a system and a method relative to performing a sliding operation on a screen.  It is well known in the art that event handlers or event listeners are usually used to detect any operation event6.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LI to Ording in view of Microsoft.  Motivation for doing so would improve operation efficiency and flexibility by properly handling an operation event (LI, ABSTRACT).

Claims 4 and 12
Ording in view of Microsoft and LI discloses all the elements as stated in Claims 1 and 9 respectively and further disclose wherein the determining the final display location information of the text content on the screen based on the first location information and the second location information further comprises: adding the first location information to the second location information to obtain the final display location information of the text content on the screen after the sliding operation completes (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame of a web browser or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; FIGS. 8A-B and 8I-K; ¶¶ [0414] and [0424]: the location of boxes/blocks/sub-frames within the web browser window/view are changed/updated when zooming-in/out as indicated in FIGS. 8A-B (e.g., "Lost in Translation" block) and FIGS. 8I-J (e.g., pictures on the right of selected content); since it is well known in the art that any objects/boxes/blocks/sub-frames displayed within a window/view on a screen is specified by the local coordinates of the window/view's origin (the window/view's upper left corner by default) and then converting to screen-global coordinates7, hence in order to redisplay/update the command display area 530 with the same relative position to the selected content 524 on the screen from FIG. 6CC to FIG. 6EE or from FIG. 8I to FIG. 8K, final display location information of the selected content 524 on screen in FIGS. 6DD-EE and FIGS. 8J-K after scrolling/resizing is determined/obtained/acquired first from the local coordinates of the selected content within the window/view/sub-frame (i.e., first location information) and the screen-global coordinate of the window/view/sub-frame's origin (i.e., the second location information), wherein the window/view/sub-frame's origin is usually located at the window/view's upper left corner; also, it is well known in the art that by applying coordinate translation8, the final display location information of the selected content 524 on screen (i.e., screen-global coordinate of the selected content) can be calculated by adding/subtracting the local coordinates of the selected content within the window/view (i.e., first location information) and the screen-global coordinate of the window/view's origin (i.e., the second location information)).  

Claims 5 and 13
Ording in view of Microsoft and LI discloses all the elements as stated in Claims 1 and 9 respectively and further disclose, wherein the acquiring the final display location information of the text content on the screen after the sliding operation completes further comprises: acquiring a sliding distance value and sliding direction of the text view control; and determining the final display location information of the text content on the screen after the sliding operation completes based on the current display location information of the text content on the screen, the sliding distance value, and the sliding direction (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame of a web browser or any other applications for displaying the content, the device scrolls the content within the web browser window on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; Microsoft, Pages 3-9: Microsoft® Word Window/View is sliding/dragging up on a screen along with selected text and associated action/command control/icon; Pages 9-12: the Microsoft® Word Window/View is sliding/dragging down on the screen along with the selected text and the associated action/command control/icon; Pages19-26: scrolling the selected text up/down by dragging a vertical scroll bar of the Microsoft® Word Window/View while the location of Microsoft® Word Window/View is not changed; Pages 3-26 with Page 2: a screen video is captured using Techsmith® Snagit when Microsoft® Word 2016 is running on the screen; i.e., (1) the relative position between the action/command control/icon and the selected text as well as the relative position between the selected text and the Microsoft® Word Window/View are maintained when the Microsoft® Word Window/View is moving/sliding; (2) the relative position between the action/command control/icon and the selected text as well as the position of the Microsoft® Word Window/View are maintained while the selected text is scrolling up/down; since it is well known in the art that any objects displayed within a window/view on a screen is specified by the local coordinates of the window/view's origin (the window/view's upper left corner by default) and then converting to screen-global coordinates9 by applying coordinate translation10, the final location of the selected text within the Microsoft® Word window on the screen after dragging are calculated and updated according to the screen-global coordinate of the Microsoft® Word window with the selected text, the sliding distance of the Microsoft® Word window with the selected text on screen, and direction (up/down) to subtract/add); or acquiring the final display location information of the text content on the screen after the sliding operation completes by calling a preset screen location acquisition function.

Claims 6 and 14
Ording in view of Microsoft and LI discloses all the elements as stated in Claims 5 and 13 respectively and further disclose wherein the determining the final display location information of the text content on the screen after the sliding operation completes based on the current display location information of the text content on the screen, the sliding distance value, and the sliding direction further comprises: subtracting the sliding distance value from a vertical coordinate value included in the current display location information of the text content on the screen to obtain a final vertical coordinate value of the text content on the screen, and using a horizontal coordinate value included in the current display location information as the final horizontal coordinate value of the text content on the screen, when it is determined that the sliding direction is sliding upward; adding the sliding distance value and the vertical coordinate value included in the current display location information of the text content on the screen to obtain the final vertical coordinate value of the text content on the screen, and using the horizontal coordinate value included in the current display location information as the final horizontal coordinate value of the text content on the screen, when it is determined that the sliding direction is sliding downward; and determining the final vertical coordinate value and the final horizontal coordinate value as the final display location information of the text content on the screen after the sliding operation completes (Microsoft, Pages 3-9: Microsoft® Word Window/View is sliding/dragging up on a screen along with selected text and associated action/command control/icon; Pages 9-12: the Microsoft® Word Window/View is sliding/dragging down on the screen along with the selected text and the associated action/command control/icon; Pages19-26: scrolling the selected text up/down by dragging a vertical scroll bar of the Microsoft® Word Window/View while the location of Microsoft® Word Window/View is not changed; Pages 3-26 with Page 2: a screen video is captured using Techsmith® Snagit when Microsoft® Word 2016 is running on the screen; i.e., (1) the relative position between the action/command control/icon and the selected text as well as the relative position between the selected text and the Microsoft® Word Window/View are maintained when the Microsoft® Word Window/View is moving/sliding; (2) the relative position between the action/command control/icon and the selected text as well as the position of the Microsoft® Word Window/View are maintained while the selected text is scrolling up/down; since it is well known in the art that any objects displayed within a window/view on a screen is specified by the local coordinates of the window/view's origin (the window/view's upper left corner by default) and then converting to screen-global coordinates11 by applying coordinate translation12, the final location of the selected text within the Microsoft® Word window on the screen after dragging are calculated and updated according to the screen-global coordinate of the Microsoft® Word window with the selected text before dragging, the sliding distance of the Microsoft® Word window with the selected text on screen, and direction (up/down) to subtract/add) (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame of a web browser or any other applications for displaying the content, the device scrolls the content within the web browser window on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; also the horizontal coordinate of the selected content 524 does not changed for vertical scrolling; these steps are naturally inherited from any scrolling operations on any display content that is limited to vertical scrolling only13).

Claims 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ording in view of Microsoft and LI as applied to Claims 1, 9, and 8 respectively above, and further in view of Koppolu et al. (US Parent 5,581,686, issued on 12/03/1996), hereinafter Koppolu.

Claims 7, 15, and 18
Ording in view of Microsoft and LI discloses all the elements as stated in Claims 1, 9, and 8 respectively and further disclose redrawing a menu display area at a corresponding location of the final display location information  (Ording, FIGS. 6CC-EE; ¶ [0361]: in response to detecting a swipe/slide gesture 634 within the window/view/box/block/frame of a web browser or any other applications for displaying the webpage content, the device scrolls the webpage content within the window/view/box/block/frame of a web browser or any other applications on the touch screen; in response to the scrolling of the content stopping, the device redisplays the command display area 530 adjacent to the selected content 524 with the same relative position on the touch screen display; i.e., the command/menu display area 530 is redisplayed according to the final display location information of the selected content 524 as shown in FIG. 6EE).
Ording in view of Microsoft and LI fails to explicitly disclose redrawing a menu display area by calling a preset redrawing function.
Koppolu teaches a computer method and system for interacting with a contained object within the context of its container application (Koppolu, Col. 1, lines 15-19), wherein redrawing a menu display area by calling a preset redrawing function (Koppolu, Col. 18, lines 16-17: the method invokes the underlying window system function DrawMenuBar to redraw the menu).
Ording in view of Microsoft and LI, and Koppolu are analogous art because they are from the same field of endeavor, a computer method and system for interacting with a contained object within the context of its container application.  Also, it is well known in the art that calling a preset system redraw function to update the display content whenever there are any changes in the display content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Koppolu to Ording in view of Microsoft and LI.  Motivation for doing so would make implementation of updating display content easier.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ording in view of Microsoft and LI as applied to Claim 8 above, and further in view of Clark et al. (US Patent 5,835,090, issued on 11/10/1998), hereinafter Clark.

Claim 17
Ording in view of Microsoft and LI discloses all the elements as stated in Claim 8 except failing to explicitly disclose acquiring the second location information (i.e., coordinates of a window, e.g., the WebView control, on the screen) by calling a preset location acquisition function.
Clark teaches a system and a method for controlling the positioning of objects in a graphical user interface (Clark, Col. 1, lines 9-13), wherein acquiring the second location information (i.e., coordinates of a window, e.g., the WebView control, on the screen) by calling a preset location acquisition function (Clark, Col. 6, lines 8-12: Application Programming Interface (API) calls such as GetWindowRect are specific to Windows NT, 95 and 3.11 although other systems including Xwindows, System 7 and OS/2 have equivalent functions) (Clark, TABLE 2: Col. 11, lines 41-43; Col. 12, line 45 – Col. 18, line 46: querying the window using the GetWindowRect function which returns the coordinates of the window on the desktop/screen after the window is created/repositioned).
 Ording in view of Microsoft and LI, and Clark are analogous art because they are from the same field of endeavor, a system and a method for controlling the positioning of objects in a graphical user interface.  Also, it is well known in the art that the position and the size of a window displayed on the screen can be acquired by calling a pre-defined API function.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Clark to  Ording in view of Microsoft and LI.  Motivation for doing so would make implementation of repositioning display content easier.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 10- of the Remarks that Ording merely discloses displaying content, and does not disclose displaying a Web View control that is a control component of a web browser as claimed.
In response, examiner respectfully disagrees.  By comparing FIGS. 2b-c and 3b-c of the claimed invention and FIGS. 8A and 6CC of Ording shown below, window/view//box 32 or 22 of the claimed invention is similar to window/view/box frame/border displayed in FIGS. 8A and 6CC (indicated by solid red line or dotted blue line).  They all display text content inside the window/view/box frame/border and response to touch input (e.g., (1) double-tap gesture 802 within center box of the web page (indicated by dotted blue line shown below) are used to enlarge center box of content in the web page as shown in FIG. 8B, see Ording ¶¶ [0413]-[0419] with FIG. 8A-L; (2) the content displayed within the window/view can be scrolled by applying a swipe gesture 634 within the window/view (indicated by solid red line shown below), see Ording ¶ [0361] with FIGS. 6CC-EE); i.e., the window/view/box frame/border displayed in FIGS. 8A and 6CC (indicated by solid red line or dotted blue line) indeed is a Web/Text View control that is a control component of a web browser for displaying/setting text content as claimed.  NOTE: since contents displayed in web page view of FIG. 8A in Ording (indicated by solid red line shown below) can be scrolled with a swipe gesture, the center box (indicated by dotted blue line shown below) of web page is slidable.

    PNG
    media_image1.png
    784
    1432
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    962
    1220
    media_image2.png
    Greyscale

Applicant further argues on Page 11 of the Remarks that Ording's detecting user gesture on content does not meet "detecting a sliding operation on the Web View control" as claimed.
In response, examiner respectfully disagrees. As discussed above, double-tap gesture 802 are applied within center box of web page (indicated by dotted blue line shown above) and sliding gesture are applied within window/view (indicated by solid red line shown above) to enlarge or scroll the content displayed within window/view/box.  Therefore, Ording's detecting user gesture within window/view/box DOES meet "detecting a sliding operation on the Web View control" as claimed since the whole window/view/box (indicated by solid red line or dotted blue line shown above) is the Web View control.
Applicant further argues on Pages 11-12 of the Remarks that Ording also does not disclose "acquiring coordinates of the Web View control on the screen after the sliding operation completes as second location information" as recited in claim 1.
In response, examiner respectfully disagrees.  As discussed above,  since contents displayed in web page view of FIG. 8A in Ording (indicated by solid red line shown above) can be scrolled with a swipe gesture, the center box (indicated by dotted blue line shown above) of web page is slidable.  Therefore, coordinates of the center box (indicated by dotted blue line shown above) of web page are acquired and updated after applying sliding gesture.  Odring also discloses in ¶ [0424] with FIGS. 8I-K that finger contact 820 and movement 822 (i.e., sliding gesture/operation) starting from the border of left and right box/block/frame/sub-window/sub-view of web page (FIG. 8I) into the right box/block/frame/sub-window/sub-view (i.e., web view control) of web page (FIG. 8J) cause the right box/block/frame/sub-window/sub-view of web page to resize and relocate; i.e., the coordinates of the right box/block/frame/sub-window/sub-view of web page are acquired and updated after sliding operation.  NOTE: even though the position of the window/view (indicated by solid red line shown above) is not changed during scrolling operation, to update the position of the box/block/frame/sub-window/sub-view of web page (indicated by dotted blue line shown above) in screen coordinates, obtaining the screen coordinates of the position of the window/view (indicated by solid red line shown above) are also required.  Therefore, Ording DOES disclose "acquiring coordinates of the Web View control on the screen after the sliding operation completes as second location information" as recited in claim 1.
Applicant further argues on Pages 12-13 of the Remarks that Ording does not disclose detecting a sliding operation on the text view control as claimed.
In response, examiner respectfully disagrees.  As discussed above, double-tap gesture 802 are applied within center box of web page (indicated by dotted blue line shown above) and sliding gesture are applied within window/view (indicated by solid red line shown above) to enlarge or scroll the content displayed within window/view/box; i.e., the display size and location of text content displayed within window/view/box (indicated by solid red line or dotted blue line shown above) can be changed/set by double-tap gesture 802 and/or sliding gesture applied on window/view/box (indicated by solid red line or dotted blue line shown above); therefore, Ording DOES disclose detecting a sliding operation on the text view control as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2006/0010394 A1 to Chaudhri et al., published on 01/12/2006, ¶ [0149], "Web Views are generic controls for viewing and manipulating HTML and XHTML", and US 2016/0012213 A1 to Walsh, filed on 07/10/2014, ¶ [0002].
        2 See, for example US 2017 /0123635 A1 to ZHANG et al., filed on 03/31/2014, ¶ [0049], "… the webpage display control may be a WebView control … webpage display control could be any controls capable of realizing a webpage display function …"
        3 See, for example US 2015/0346855A1 to Momchilov, published on 12/03/2015, ¶¶ [0146]-[0147].
        4 See, for example US 2017/0123635 A1 to ZHANG et al., filed on 03/31/2014, ¶ [0088].
        5 See, for example US Patent 4,873,652 to Pilat et al., issued on 10/10/1989, Col. 5, lines 28-49 with FIG. 3.
        6 See, for example US 2009/0225038 A1 to Bolsinga et al., published on 09/10/2009, ¶¶ [0003]-[0004] and [0025]-[0026].
        7 See, for example US Patent 4,873,652 to Pilat et al., issued on 10/10/1989, Col. 5, lines 28-49 with FIG. 3.
        8 See, for example US Patent No. 6,766,343 B1 to Bell et al., issued on 07/20/2004, Col. 9, line 62 – Col. 4, line 9; Col. 4, lines 21-41.
        9 See, for example US Patent 4,873,652 to Pilat et al., issued on 10/10/1989, Col. 5, lines 28-49 with FIG. 3.
        10 See, for example US Patent No. 6,766,343 B1 to Bell et al., issued on 07/20/2004, Col. 9, line 62 – Col. 4, line 9; Col. 4, lines 21-41.
        11 See, for example US Patent 4,873,652 to Pilat et al., issued on 10/10/1989, Col. 5, lines 28-49 with FIG. 3.
        12 See, for example US Patent No. 6,766,343 B1 to Bell et al., issued on 07/20/2004, Col. 9, line 62 – Col. 4, line 9; Col. 4, lines 21-41.
        13 See, for example US Patent No. 5,760,773 to Berman, issued on 06/02/1998, Col. 13, line 52 – Col. 14, line 24; Col. 20, lines 33-37 with FIG. 2.